IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

DANVILLE DIVISION

UNITED STATES OF AMERICA, )
)

) Case No.: 4:18-cr-00011
)
Vv. )
)
MARCUS JAY DAVIS, e¢. al., )
)
Defendants. )

OFFICE OF FEDERAL PUBLIC DEFENDER’S MOTION TO CONTINUE
SEPTEMBER 27, 2019 EVIDENTIARY HEARING

COMES NOW the Office of the Federal Public Defender for the Western District of
Virginia (“FPD”), through counsel, and respectfully requests this Court to continue the
evidentiary hearing currently scheduled for September 27, 2019. In support of this request, the
FPD states as follows:

1. On August 30, 2019, the United States Attorney for the Western District of Virginia
notified all defense counsel in this case that Matthew Ferguson, a government witness, had on
that date met with the United States Attorney and changed part of his prior statements regarding
his involvement in the murder of Christopher Motley. On that date, Ferguson claimed that he
falsely confessed to being present at the murder and firing a weapon, and that he did not recant
this false confession upon the advice of counsel, Allegra Black, then an Assistant Federal Public
Defender.

2. On September 18, 2019, nineteen days after counsel for Dashaun Lamar Trent

received the letter from the United States Attorney, a subpoena was served upon Allegra Black, a
former Assistant Federal Public Defender for the Western District of Virginia, by defendant
Dashaun Lamar Trent, compelling her attendance at the evidentiary hearing on September 27,
2019, requesting that she provide testimony regarding communications she had with Matthew
Ferguson during her representation of Mr. Ferguson.

3. On September 18, 2019, Juval Scott, the Federal Public Defender for the Western
District of Virginia, provided a letter to this Court, ECF 774, setting forth the FPD’s
determination that Allegra Black and Fred Heblich (an Assistant Federal Public Defender who
also represented Matthew Ferguson)' were not authorized to provide testimony at the upcoming
evidentiary hearing regarding Matthew Ferguson, set for September 27, 2019.

4. On September 19, 2019, twenty days after learning of Ferguson’s change in testimony,
counsel for Dashaun Lamar Trent made a formal § 830 request for Allegra Black’s testimony at
the trial beginning October 7, 2019. Although the § 830 request did not reference the September
27, 2019 evidentiary hearing, based on the subpoena served on Allegra Black, Trent clearly also
sought Allegra Black’s testimony at the September 27, 2019 hearing pursuant to the § 830
request.

5. By Order entered September 19, 2019, this Court directed all parties to file any
responses and/or pertinent legal authority on the legal issues raised by the FPD’s letter on or
before Tuesday, September 24, 2019.

6. On September 20, 2019, the FPD communicated with counsel for Dashaun Lamar

Trent regarding his September 19, 2019 intent to compel the testimony of Allegra Black. The

 

' Fred Heblich has not received a subpoena or a § 830 notice, however, the FPD
believes there is a possibility that Hedrich’s testimony will be sought at both the September 27,
2019 evidentiary hearing and the trial beginning on October 7, 2019. Accordingly, both Black
FPD communicated her conclusion that Allegra Black does not have the approval of the FPD to
provide the testimony.

7. Counsel for the co-defendants have submitted responses to this Court’s September 19,
2019 Order, objecting to the FPD’s determination that Allegra Black and Fred Heblich are not
authorized to provide testimony at the hearing on September 27, 2019.

8. Previously, the FPD sought permission from the Office of General Counsel for the
Administrative Office of the United States Courts to obtain legal counsel to represent the Office
of the Federal Public Defender in this matter. Said permission was granted on September 24,
2019.

9. Undersigned counsel was retained on September 25, 2019.

10. In order to effectively protect and represent the interests of the Office of the Federal
Public Defender, undersigned counsel needs additional time to properly research these complex
issues, and prepare an appropriate response to the subpoena, the § 830 request, and/or to submit
pertinent authority on the legal issues raised by the FPD’s September 18, 2019 letter.

11. Undersigned counsel must closely examine the issues and authorities raised in these
responses, and prepare the appropriate objections, motions and/or pertinent authority in order to
effectively protect and represent the interests of the Office of the Federal Public Defender.
Counsel cannot effectively complete such research and evaluation prior to the September 27,
2019 evidentiary hearing.

12. Accordingly, the Office of the Federal Public Defender respectfully requests that this

Court continue the hearing currently scheduled for September 27, 2019, and permit counsel to

 

and Heblich are included in this Motion to Continue.
properly prepare for such hearing, and to submit the necessary motions and/or pertinent authority

prior to the rescheduled hearing.

WHEREFORE, the Office of the Federal Public Defender respectfully requests that this
Court grant the Motion to Continue the September 27, 2019 Evidentiary Hearing.
Respectfully submitted,

OFFICE OF FEDERAL PUBLIC DEFENDER

By: /s/ John P. Fishwick, Jr,
Counsel

 

John P. Fishwick, Jr. (VSB #23285)

john. fishwick@fishwickandassociates.com
Carrol M. Ching (VSB #68031)
carrol.ching@fishwickandassociates.com
FISHWICK & ASSOCIATES PLC

30 Franklin Road, Suite 700

Roanoke, Virginia 24011

Telephone: 540-345-5890

Facsimile: 540-345-5789

CERTIFICATE OF SERVICE
I, John P. Fishwick, Jr., do hereby certify that on the 25th day of September, 2019, I
electronically filed the foregoing with the Clerk of Court via the CM/ECF system, which will
send electronic notification to all counsel of record.

/s/ John P. Fishwick, Jr.

 

John P. Fishwick, Jr. (VSB #23285)

john. fishwick@fishwickandassociates.com
FISHWICK & ASSOCIATES PLC

30 Franklin Road, Suite 700

Roanoke, Virginia 24011

Telephone: 540-345-5890

Facsimile: 540-345-5789
